EX-99.1 JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. Dated: January 12, 2009 NEW MOUNTAIN VANTAGE GP, L.L.C. By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member NEW MOUNTAIN VANTAGE, L.P. By: New Mountain Vantage GP, L.L.C., its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member NEW MOUNTAIN VANTAGE (CALIFORNIA), L.P. By: New Mountain Vantage GP, L.L.C., its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member NEW MOUNTAIN VANTAGE (CALIFORNIA) II, L.P. By: New Mountain Vantage GP, L.L.C., its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member NEW MOUNTAIN VANTAGE (TEXAS), L.P. By: New Mountain Vantage GP, L.L.C., its general partner By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member NEW MOUNTAIN VANTAGE ADVISERS, L.L.C. By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member NEW MOUNTAIN VANTAGE (CAYMAN) LTD. By: /s/ Steven B. Klinsky Steven B. Klinsky Director NEW MOUNTAIN VANTAGE HOLDCO LTD. By: /s/ Steven B. Klinsky Steven B. Klinsky Director /s/ Steven B. Klinsky Steven B. Klinsky /s/ F. Fox Benton, III F. Fox Benton, III /s/ David M. DiDomenico David M. DiDomenico /s/ Frederic V. Salerno Frederic V. Salerno NMV SPECIAL HOLDINGS, LLC By: New Mountain Vantage GP, L.L.C., its managing member By: /s/ Steven B. Klinsky Steven B. Klinsky Managing Member California Public Employees' Retirement System By: /s/ Eric Baggesen Name: Eric Baggesen Title:Senior Investment Officer
